                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                                    18-CR-1572 WJ

LEE ANDREW CLINES,

               Defendant.



                  MEMORANDUM OPINION AND ORDER
      DENYING DEFENDANT’S MOTION FOR PRODUCTION OF DISCOVERY

       THIS MATTER comes before the Court upon Defendant’s Opposed Motion for

Production of Discovery Pursuant to Rule 16, Giglio v. U.S. and Brady v. Maryland, filed

October 1, 2018 (Doc. 25). Having reviewed the parties’ briefs and applicable law, the Court

finds that Defendant’s motion is not well-taken and, therefore, is denied.

BACKGROUND

       Defendant Clines is charged with possession and distribution of cocaine. In this motion,

he seeks any video and audio recordings taken by DEA Special Agent Jarrell Perry (“Agent

Perry”) on April 23, 2018 while he was at the Amtrak station. Defendant, who is African-

American, was traveling with a female African-American companion on an Amtrak train from

California to Kansas and made a stop at the Amtrak station in Albuquerque, New Mexico on

April 23, 2018. On that day, Agent Perry boarded the coach and questioned the passengers.

After obtaining consent, he searched Defendant’s bag and recovered suspected cocaine from

underneath the soles of a pair of boots.
DISCUSSION

I.     Relevant Law

       In Brady v. Maryland, 373 U.S. 83, 87 (1963), the Supreme Court explained that “the

suppression by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” The standard for determining materiality for Brady

purposes is well established. Under Brady, the “touchstone of materiality is a ‘reasonable

probability’ of a different result,” which exists “when the government’s evidentiary suppression

‘undermines confidence in the outcome of the trial.’” Trammell v. McKune, 485 F.3d 546, 551

(10th Cir. 2007). “The question is not whether the defendant would more likely than not receive

a different verdict with the evidence, but whether in its absence he would receive a fair trial,

understood as a trial resulting in a verdict worthy of confidence. Kyles v. Whitley, 514 U.S. 419,

434 (1995) (citing Bagley, 473 U.S. at 678). The prosecution has an affirmative duty to disclose

exculpatory evidence clearly supporting a claim of innocence even without request.” United

States v. Summers, 414 F.3d 1287, 1304 (10th Cir. 2005). Failure to disclose impeachment

evidence violates Brady when a witness’s credibility is material to the question of guilt. United

States v. Buchanan, 891 F.2d 1436, 1443 (10th Cir. 1989).

       The Government’s duty includes “a duty to learn of any favorable evidence known to the

others acting on the government’s behalf in the case, including the police.”    Kyles v. Whitley,

514 U.S. 419, 434 & 437 (1995); see U.S. v. Velarde, 485 F.3d 553, 559 (10th Cir. 2007). The

prosecutor has a duty to disclose Brady evidence even if they do not personally know of the

evidence. Velarde, 485 F.3d at 559. The prosecutor’s duty encompasses impeachment evidence

as well as exculpatory evidence. United States v. Bagley, 473 U.S. 667, 676 (1985); Nuckols v.



                                                2
Gibson, 233 F.3d 1261, 1267 (10th Cir. 2000); see also Giglio v. United States, 405 U.S. 150,

153 (1972) (prosecution’s disclosure obligation extended to evidence that is useful to the defense

in impeaching government witnesses, even if the evidence is not inherently exculpatory

Rule 16

       Fed.R.Crim.P.16 (1)(1)(E) requires the Government to disclose “books, papers,

documents, data, photographs, tangible objects, buildings or places, or copies or portions of any

of these items” that are material to preparing the defense, as well as reports of examinations and

tests. Rule 16(a)(1)(E(i) & (F)(iii). Rule 16 is “broader than Brady” in that it mandates

disclosure of any material information, whether exculpatory or not. U.S. v. Muniz-Jaquez, 718

F.3d 1180, 1183 (9th Cir. 2013). The materiality requirement is not a heavy burden; rather,

evidence is material as long as there is a strong indication that the evidence “will play an

important role in uncovering admissible evidence, aiding witness preparation, corroborating

testimony, or assisting impeachment or rebuttal.” United States v. Lloyd, 992 F.2d 348, 350-51

(D.C. Cir. 1993). Nevertheless, ordering the production by the government of discovery without

any preliminary showing of materiality is inconsistent with Rule 16. See United States v.

Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990).

          Under Rule 16, the “materiality” standard is “not a heavy burden” and means that there

is a strong indication that the evidence will “play an important role in uncovering admissible

evidence, aiding witness preparation, corroborating testimony, or assisting impeachment or

rebuttal.” U.S. v. Felt, 491 F.Supp. 179, 186 (D.D.C. 1979); U.S. v. Lloyd, 992 F.2d 348, 353-53

(D.C.Cir. 1993) (remand in case of aiding and abetting of false tax returns of government

witnesses since similarities might have tended to show that falsities originated with tax payer

instead of defendant).



                                                3
II.    Analysis

       As part of its discovery disclosure, the United States produced Agent Perry’s report and

an audio recording of the encounter with Defendant. The audio tape that the Government

produced contains the encounter with Defendant and his travelling companion. Defendant

believes that Agent Perry and TFO Chavez made other audio recordings on April 23, 2018 which

Defendant believes consist of conversations with other passengers, but the Government has not

produced these tapes. Defendant claims that he and his companion, who were the only African-

Americans on the train car, were subjected to more extensive questioning that other passengers

and contend that Agent Perry and TFO Chaves have a pattern and practice of imposing a higher

level of scrutiny and questions on non-white passengers while conducting drug interdiction at the

Albuquerque Amtrak and Greyhound stations.

       The Government acknowledges its obligations under Brady, Giglio and Rule 16 but

contends that Defendant’s request is moot, explaining that Agent Perry generally does not retain

audio recordings of encounters with passengers who were not arrested and who did not have

contraband items. Thus, no other Amtrak passenger recordings exist from April 23, 2018, and

there are no additional recordings to disclose to Defendant. According to the Government, both

Defendant his companion K.W. gave consent to have their belongings searched. While Agent

Perry interacted with K.W., Defendant began removing items within his bag, and Agent Perry

advised Defendant that he did not have to remove items from his bag. K.W. was not carrying

contraband, but because Agent Perry found cocaine bundles hidden in Defendant’s pair of boots,

the recording of this encounter was retained and later disclosed to Defendant on May 22, 2018.

       The Court finds no reason to infer an untoward motive from Agent Perry’s retention

practice for recordings made while questioning bus or train passengers. Nevertheless, Defendant



                                               4
claims that Agent Perry “now destroys the evidence that he knows the Court will rely on to find

that, once again, he has conducted an illegal investigation.” Doc. 41 at 1. This statement makes

no sense for at least three reasons:

      (1) it assumes Agent Perry’s investigation was illegal—which the Court has not

      determined here at all;

      (2) Defendant suggests that Agent Perry is clairvoyant and would have or should

      have known that Defendant would be later claiming that he and his companion were

      additionally questioned because they are African-American—in which case, Agent

      Perry would have known to keep the recordings of everyone riding the train car;

      and

      (3) the only way to resolve Defendant’s destruction-of-evidence challenge is for

      Agent Perry to change the retention practice for audio recordings so that they are

      kept for every bus or train passenger in the event that a non-white individual is

      arrested—just in case that individual challenges Agent Perry’s procedure on a racial

      profiling level.

      Defendant provides the Court with no reason either to order the Government to

produce material that does not exist or to find any discriminatory purpose behind Agent

Perry’s practice of not keeping recordings of individuals who are questioned at the

Greyhound and Amtrak stations but are not arrested.

      In his reply, Defendant contends that the search was not voluntary because Agent

Perry’s conduct was deceptive. However, for purposes of this motion seeking discovery,

the Court need not consider these arguments and reserves discussion on the legal integrity




                                               5
of the search until such time as the Court addresses Defendant’s pending motions to

suppress. See Docs. 31 and 32.1

         THEREFORE,

         IT IS ORDERED that Defendant’s Opposed Motion for Production of Discovery

Pursuant to Rule 16, Giglio v. U.S. and Brady v. Maryland (Doc. 25) is hereby DENIED

for reasons described in this Order.




                                                      _________________________________________
                                                      CHIEF UNITED STATES DISTRICT JUDGE




1
   The Court makes one other observation: Defendant claims that DEA agents, including Agent Perry, have a
“pattern and practice of placing additional scrutiny on non-white passengers” while conducting searches at the bus
and train terminals. Doc. 25 at 3, ¶10. Defendant asserts racially-based conduct but these are insufficient to support
a selective enforcement claim, which belongs to its own class and requires much more burdensome discovery and
“demanding” standards of proof. Defendant’s attempt to raise such a claim here would be an attempt to make an
end-run around these requirements. See, e.g., U.S. v. Jackson, No. 16cr2362 WJ, Doc. 137; and U.S. v. Coleman,
No. 16cr2363, WJ, Doc. 134.

                                                          6
